Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 1 of 10 PageID 2502



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  ACCUFORM MANUFACTURING, INC.,          )
                                         )
            Plaintiff,                   )
                                         )
  v.                                     )                CASE NO. 8:19-CV-02220-VMC-AEP
                                         )
  NATIONAL       MARKER      COMPANY, )
  BRADFORD MONTGOMERY,                   )
  PETER BLONIARZ, JOHN DONATI, and )
  REBECCA LONGO,                         )
                                         )
            Defendants.                  )
  ______________________________________ )

      PLAINTIFF’S SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
          SECOND MOTION TO COMPEL PRODUCTION OF DOCUMENTS

        Accuform Manufacturing, Inc. (“Plaintiff”), files this Supplemental Memorandum of Law

 in Support of its Second Motion to Compel Production of Documents from Defendants Bradford

 Montgomery, Peter Bloniarz, John Donati, Rebecca Longo (collectively, the “Individual

 Defendants”), and National Marker Company (“National Marker” and collectively with the

 Individual Defendants, “Defendants”).

                                         INTRODUCTION

        This memorandum relates to the documents that the Court currently is reviewing in

 camera on the issue of Defendant Mr. Montgomery’s involvement in product development at

 National Marker. This Court already has ordered Defendants to produce documents relating to

 three product categories that Mr. Montgomery has admitted to assisting National Marker to

 develop in competition with Accuform – Tags by the Roll, 5S shadow boards, and LED Light

 projector signs. However, National Marker vigorously objected to any broader discovery than

 these three specific product categories they had chosen to disclose in this litigation, and the Court
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 2 of 10 PageID 2503



 agreed to allow National Marker to submit documents regarding other product categories for in

 camera review. Defendants repeatedly have asserted that National Marker’s products and

 customers substantially overlap with Accuform’s, and it is undisputed that they are direct

 competitors in the same market. Therefore, by definition, any documents relating to Mr.

 Montgomery’s product development work for National Marker in his first year of employment

 would be relevant discovery to determine the extent to which he misused his knowledge as

 Accuform’s former Vice President of Marketing to help National Marker compete with

 Accuform.

         In order to assist with the Court’s review of these documents and determine their

 relevance, Accuform’s counsel sent the Court a letter on April 3, 2020, providing a list of

 product names. These are a subset of only some of the key product categories in which

 Accuform and National Marker compete directly and are the product names, apart from the

 products the Court already has ordered produced, for which Mr. Montgomery would most

 readily have had the opportunity to misappropriate Accuform confidential business information

 for the benefit of National Marker. Any documents in the in camera review set that relate to Mr.

 Montgomery’s contribution to product development by National Marker in these product

 categories are relevant to Accuform’s claims because they would show Mr. Montgomery using

 or disclosing Accuform’s confidential product development information in order to give National

 Marker a competitive advantage.

        The only way for Accuform to know the full extent to which Mr. Montgomery revealed

 Accuform confidential information about Accuform products, other than those categories he

 already had admitted to working on, is to have discovery about his work at National Marker

 involving these additional product categories. Defendants’ counsel has informed Accuform’s



                                                 2
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 3 of 10 PageID 2504



 counsel they do not agree that these additional product names are relevant to the dispute, and the

 parties have been unable to reach agreement. Accuform therefore submits this supplemental

 memorandum in support of its Second Motion to Compel and respectfully requests the court use

 the product terms identified in its April 3, 2020 letter in its in camera review, and order the

 production of documents showing Mr. Montgomery’s involvement in the development of any of

 those additional product categories.

                              SUPPORTING MEMORANDUM OF LAW

 I.      BACKGROUND

         Accuform served its initial Requests for Production of Documents and Interrogatories on

 each of the named Defendants pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure

 on November 11 and 13, 2019 respectively. Defendants in turn served their Responses to Requests

 for Production of Documents and Answers to Interrogatories on December 11 and 13, 2019

 respectively. Several of Accuform’s first requests for production sought discovery on the

 Individual Defendants’ involvement in product development at National Marker.1 The parties

 agreed to limit the requests to documents involving Mr. Montgomery, but otherwise were unable

 to reach agreement on the scope of what products should be included in discovery. After meeting

 and conferring on these and other requests with Defendants, Accuform ultimately filed its Second

 Motion to Compel which, in relevant part, asked the Court to compel the production of documents

 related to the Individual Defendants involvement in product development. [Dkt. 93 at 4-5].

         At the March 3, 2020 hearing on Accuform’s Second Motion to Compel, the Court granted

 Accuform’s request with respect to three product categories that Mr. Montgomery already had


 1
  The specific requests at issue are Accuform’s Request for Production No. 27 to the Individual Defendants and
 Request for Production No. 35 to National Marker. The language of the requests are laid out in Accuform’s Second
 Motion to Compel, Dkt 93 at 4-5. The copies of the requests are attached to the Second Motion to Compel at Exhibit
 A. See Dkt. 93, Ex A.

                                                         3
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 4 of 10 PageID 2505



 admitted to being involved in development with at National Marker. See Dkt. 114.2 The Court also

 ordered Defendants to provide documents related to Defendant National Marker’s product

 development for any other products for in camera inspection, so that the Court could determine

 whether or not to compel their production as part of the Court’s ruling on Accuform’s Second

 Motion to Compel. See Dkt. 188, Ex. A, March 3, 2020 Hearing Transcript at 15:18-25, 16:1-9.

 Defendants submitted those documents to the Court on March 20, 2020. The Court also invited

 Accuform to submit to the Court any list of specific suggested terms or products for the Court to

 look for during its in camera review. Accuform’s counsel submitted this list of additional

 suggested product names via letter to the court on April 3, 2020. The products in the April 3, 2020

 letter represent those products that would be most directly competitive between Accuform and

 National Marker, and the products Mr. Montgomery would be most likely to have confidential

 information about.

           On May 5, 2020, at the initial hearing on Accuform’s Motion to Modify Preliminary

 Injunction and for Partially dispositive Sanctions, [Dkt. 126], the parties briefly discussed the

 outstanding issues related to the Court’s in camera review. During the hearing, the Court noted

 that one of the allegations against Mr. Montgomery is that he “was instrumental at Accuform in

 the developments of new products and the launching of new products” and was “using that

 information for new product development at National Marker.” See Exhibit A, May 5, 2020

 hearing transcript 66:19-25. The Court then indicated that, based on these allegations, documents

 and information related to Mr. Montgomery’s product development at National Marker would

 meet the threshold relevance requirement under Federal Rule of Civil Procedure 26. Id. at 67:2-3.

 However, the Court stated that it was looking to prevent disclosure of National Marker product



 2
     Those product categories were Tags by the Roll, 5S Shadow board, and LED Light Projector Sign.

                                                     4
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 5 of 10 PageID 2506



 development that is not related to or is completely independent of Accuform. The Court also

 indicated it had specific questions about documents and that it would first conduct an ex parte

 conference with Defendants’ counsel to resolve those questions. Id. at 67:24-25; 68:1-7.

         On May 11, 2020, Defense counsel emailed Accuform’s counsel indicating that the Court

 had conducted the ex parte proceeding and directed the parties to meet and confer regarding the

 additional terms Accuform submitted for in camera inspection, and attempt to resolve any

 disagreement over why documents containing those search terms are relevant.

        The parties met and conferred on May 12, 2020, and Defense counsel informed Accuform’s

 counsel that it was objecting to the additional product search terms Accuform had provided.

 National Marker apparently contends the additional products are not relevant. Accuform’s counsel

 maintained that the terms are relevant because they represent Accuform products about which Mr.

 Montgomery would have confidential information, including, for example, marketing strategies,

 launch schedules, or product features and specifications. In other words, discovery into Mr.

 Montgomery’s involvement in product development for those products is relevant because it may

 reveal Mr. Montgomery used or disclosed confidential information about Accuform product

 development. The parties were unable to resolve their disagreement.

 II.    ARGUMENT

        A.     Legal Standard

        A party may obtain discovery about any non-privileged matter relevant to any party’s

 claims or defenses and proportional to the needs of the case.                 Fed. R. Civ. P.

 26(b)(1). “Information within this scope of discovery need not be admissible in evidence to be

 discoverable” and “the Federal Rules of Civil Procedure strongly favor full discovery whenever

 possible.” Zurich Am. Ins. Co. v. Hardin, No. 8:14-cv-775-T-23AAS, 2019 WL 3082608, at *3



                                                 5
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 6 of 10 PageID 2507



 (M.D. Fla. July 15, 2019) (quoting Fed. R. Civ. P. 26(b)(1) and Farnsworth v. Procter & Gamble

 Co., 758 F.2d 1545, 1547 (11th Cir. 1985)). A party may move for an order compelling discovery

 from the opposing party. Fed. R. Civ. P. 37(a). The movant has the initial burden of proving the

 requested discovery is relevant and proportional. Bortolotti v. Gracepoint, No. 8:19-cv-1072-T-

 24AAS, 2019 WL 6173173, at *1 (M.D. Fla. Nov. 20, 2019). The respondent must then

 specifically show how the requested discovery is unreasonable or unduly burdensome. Id. (citing

 Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1559–60 (11th Cir. 1985)).

        B.      Defendants’ Refusal to Produce Documents Related to the Individual
                Defendants’ Involvement in Product Development at National Marker.

        Accuform already has successfully moved to compel on its document requests related to

 Mr. Montgomery’s involvement in product development at National Marker. [Dkt. 114] The sole

 issue remaining for the Court is the scope of what products are covered by these requests. In

 addition to the three product categories the Court has already granted, Accuform has submitted a

 list of additional product names that should be included in the scope of the requests.

        As discussed in Accuform’s Second Motion to Compel, Defendants’ proposal to limit the

 scope of these requests to only those three product categories to which Mr. Montgomery has

 admitted to being involved in is unreasonable, because it improperly narrows the scope of

 discovery based on Defendants’ unilateral and arbitrary assertions concerning disputed factual

 issues. See Dkt. 93 at 5-7. Mr. Montgomery has already admitted to submitting false testimony in

 his declarations regarding critical issues in this case around the retention and disclosure of

 Accuform confidential information. See Dkt. 140, at Ex. C. The Defendants should not be able to

 unilaterally limit discovery based on self-serving, vague, and unsworn assertions, particularly from

 Defendants who already have admitted to giving false, specific, material denials under oath in this

 case. See Bortolotti v. Gracepoint, No. 8:19-cv-1072-T-24AAS, 2019 WL 6173173, at *2 (M.D.

                                                  6
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 7 of 10 PageID 2508



 Fla. Nov. 20, 2019) (“The complaint controls what discovery is relevant and proportional to this

 case.”).

            It is simply improper for Defendants to impose a limitation on the scope of discovery based

 on what Mr. Montgomery chooses to admit, particularly in light of his obvious lack of candor to

 the Court. Indeed, the fact that Defendants submitted apparently several thousand pages of

 documents for in camera review from just his first year of work for National Marker suggests that

 Mr. Montgomery was deeply involved in product development for other product categories other

 than the ones Defendants already agreed to produce. Accuform is entitled to those additional

 documents to determine whether Mr. Montgomery used or disclosed any confidential Accuform

 information as part of those product development efforts. As the Court itself recognized, this

 information is relevant and meets the threshold requirement under Rule 26 for discovery. See

 Exhibit A at 66:19-25, 67:2-3.

            Finally, Accuform notes that it is seeking production of these documents under an

 “Attorney’s Eyes Only” designation under the parties’ stipulated confidentiality agreement. See

 Dkt. 63, 65. Accuform understands it may be difficult for the Court to assess in camera whether

 a document relating on its face to a particular product category contains any discussion of

 Accuform confidential information. Accuform has sought to alleviate this issue by narrowing the

 documents to those containing the additional product terms, which represent the products that

 would be most directly competitive between Accuform and National Marker, and the products Mr.

 Montgomery is most likely to have confidential information about. Any further concern about

 overbreadth is alleviated by the fact that these documents will be produced under an “Attorney’s

 Eyes Only” designation, and only available for Accuform’s counsel to review and determine their




                                                     7
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 8 of 10 PageID 2509



 relevance to its claims. There is also no burden on Defendants, because the documents have

 already been produced in camera.

         Accuform has thus met its burden in demonstrating that the request for these documents is

 relevant and proportional to the needs of the case, and Defendants cannot establish that the request

 is unreasonable or unduly burdensome. Bortolotti v. Gracepoint, No. 8:19-cv-1072-T-24AAS,

 2019 WL 6173173, at *1 (M.D. Fla. Nov. 20, 2019)

         CONCLUSION

         WHEREFORE, Plaintiff requests that the Court order Defendants to produce all documents

 related to Defendant Montgomery’s product development efforts since commencing employment

 at National Marker, specifically involving the additional product categories Accuform identified

 in its April 3, 2020 letter to the Court.


 Dated: May 21, 2020.                          Respectfully submitted,

                                               ACCUFORM MANUFACTURING, INC.

                                               /s/ Matthew F. Prewitt
                                               Matthew F. Prewitt
                                               Lauren S. Novak
                                               Mir Y. Ali
                                               Sarah Angelino
                                               (All Admitted Pro Hac Vice)
                                               SCHIFF HARDIN LLP
                                               233 South Wacker Drive, Ste. 7100
                                               Chicago, Illinois 60606
                                               (312) 258-5500 (Telephone)
                                               (312) 258-5600 (Facsimile)
                                               Attorneys for ACCUFORM MANUFACTURING, INC.

                                               -and-

                                               Stanford R. Solomon
                                               ssolomon@solomonlaw.com
                                               Florida Bar No. 302147
                                               Laura H. Howard

                                                  8
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 9 of 10 PageID 2510



                                    lhoward@solomonlaw.com
                                    Florida Bar No. 975397
                                    THE SOLOMON LAW GROUP, P.A.
                                    1881 West Kennedy Boulevard, Suite D
                                    Tampa, Florida 33606-1611
                                    (813) 225-1818 (Telephone)
                                    (813) 225-1050 (Facsimile)




                                       9
Case 8:19-cv-02220-VMC-AEP Document 161 Filed 05/21/20 Page 10 of 10 PageID 2511



               MIDDLE DISTRICT LOCAL RULE 3.01(G) CERTIFICATION

          The undersigned hereby certifies that Accuform’s counsel met-and-conferred with
  Defendants’ counsel on May 12, 2020 in a good faith effort to resolve the issues raised in the
  foregoing memorandum by agreement. The parties were unsuccessful in reaching agreement and
  the foregoing memorandum is opposed.



                                       Certificate of Service

         I certify that a copy of the foregoing has been filed and served through the CM/ECF Portal
  to: Richard C. McCrea, Jr. [via email: mccrear@gtlaw.com], Catherine H. Molloy [via email:
  molloyk@gtlaw.com], and Tristan J. Reiniers [via email: reinierst@gtlaw.com], on May 21, 2020.

                                              Respectfully submitted,

                                              ACCUFORM MANUFACTURING, INC.

                                              /s/ Matthew F. Prewitt
                                              Matthew F. Prewitt




                                                 10
